UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
LUIS MARRERO,                                                 :
                                                              :
                         Plaintiff,                           :   20-cv-603 (OTW)
                                                              :
                      -against-                               :   ORDER OF DISMISSAL
                                                              :
RYER REALTY HOLDINGS 2108 LLC, et al.,
                                                              :
                         Defendants.                          :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Based on the settlement agreement reached by the parties (ECF 37) and approved by

the Court at the June 21, 2021 conference, it is hereby ORDERED that this action is DISMISSED

with prejudice and without costs or attorneys’ fees, except as specified in the parties’

settlement agreement. For the reasons stated on the record and transcribed by the court

reporter at the June 21, 2021 conference, the Court finds the settlement to be fair and

reasonable to the Plaintiff under the decision in Cheeks v. Freeport Pancake House, Inc., 796

F.3d 199 (2nd Cir. 2015).


         The Clerk of Court is respectfully directed to close the case.


SO ORDERED.




                                                                  s/ Ona T. Wang
Dated: June 23, 2021                                                         Ona T. Wang
       New York, New York                                           United States Magistrate Judge
